Por cuanto, acusado Juan Ramos Seda de un delito de asesinato por haber dado muerte el 31 de marzo de 1932 a José Reyes con una pistola un jurado rindió el 14 de marzo de 1934 veredicto de culpabilidad por un delito de homicidio voluntario, siendo condenado por la corte a la pena de dos años de presidio;
Por cuanto, en el recurso de apelación interpuesto contra esa Sentencia no ha sido traída ante nosotros la prueba que se practicó ante el jurado ni el apelante nos ha presentado su alegato;
Por cuanto, el día de la vista de esta apelación ante nosotros Sometió el apelante su recurso con la prueba que había sido pre-sentada en la causa de asesinato de Narciso Gotay;
POR cuanto, no teniendo nosotros la prueba presentada ante el segundo jurado no estamos en condiciones de declarar que el vere-dicto sea contrario a la prueba y a la ley; '
*1014Por cuanto, aunque se tomara en cuenta la prueba practicada en la causa por asesinato contra Juan Ramos Seda por la muerte de Narciso Gotay, cuya apelación hemos resuelto en el día de hoy en el expediente número 5495, de esa prueba resultaría justificada la declaración de culpabilidad del apelante por homicidio voluntario por la muerte de José Reyes;
POR tanto, debemos confirmar y confirmamos la sentencia ape-lada que dictó la Corte de Distrito de San Juan el día 23 de marzo de 1934.